DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
          Claims 1-9 are allowed for the reason that prior art of record do not teach or suggest, alone or in combination , the claimed printing apparatus, comprising the limitations: 
                   a print controller configured to control the print head: 
                         in a first print mode to print images on the sheet using a first print reference position on a first end of the print head in the main scan direction and a first image direction parallel to the first direction, and 
                         in a second print mode to print images on the sheet using a second print reference position on a second end of the print head in the main scan direction and a second image direction parallel and opposite to the first image direction.  


                        
                                 a print controller configured to control the print head: 
                                       in a first print mode to print images on the sheet using a first print reference position on a first end of the print head in the main scan direction and a first image direction parallel to the first direction, and 
                                       in a second print mode to print images on the sheet using a second print reference position on a second end of the print head in the main scan direction and a second image direction parallel and opposite to the first image direction; and 
      an object conveyor configured to convey an object past the print apparatus to receive a printed label on a surface thereof from the print apparatus.  

             Claims 18-20 are allowed for the reason that prior art of record do not teach or suggest, alone or in any combination , the claimed  printing method, comprising:
                           
                            controlling the print head on the conveyance path, in which a main scan direction of the print head crosses the first direction, such that: 
                                    in a first print mode, to cause the print head to print images on the sheet using a first print reference 34PATENT ATTY DKT NO. TAI/2873US position on a first end of the print head in the main scan direction and a first image direction parallel to the first direction, and 
                                     in a second print mode, to cause the print head to print images on the sheet using a second print reference position on a second end of the print head in the main scan direction and a second image direction parallel and opposite to the first image direction.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HUAN H TRAN/Primary Examiner, Art Unit 2853